UNITED STATES DISTRICT COURT
                                                                                          FILED
                              FOR THE DISTRICT OF COLUMBIA                                APR 20 2011
                                                                                   ~u.s. Distr/      t
                                                                                    UI18 for the Dls~ & Bankruptcy
                                                                                                     ct of COlumbia
                                            )
Dawn Jackson,                               )
                                            )
        Plaintiff,                          )
                                            )
                v.                          )                   Civil Action No.   11
                                            )
Selective Group of Computer Hackers et ai.,)
                                            )
        Defendants.                         )
                                            )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of the plaintiff s pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint will

be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the

court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

       The plaintiff is a resident of Yonkers, New York, suing individuals who reside in New

York and Virginia. See Complaint ("CompI.") Caption. She seeks "3 zillion" dollars in

damages. CompI. at 2. The hand-written complaint is not very legible but the plaintiff accuses

the defendants of assault and battery, fraud, kidnapping, and a host of other misdeeds. Id. The
complaint neither presents a federal question nor provides a basis for diversity jurisdiction

because the plaintiff and some of the defendants reside in the same state. It therefore will be

dismissed. 1




       1   A separate Order accompanies this Memorandum Opinion.

                                                 2